IN RE: SPECIAL INVESTIGATION                                                               *       IN THE
MISC. 1064
                                                                                           *       COURT OF APPEALS

                                                                                           *       OF MARYLAND

                                                                                           *       COA-REG-0020-2020

                                                                                           *       No. 20

                                                                                           *       September Term, 2020



                                                                                   ORDER


                       Upon consideration of the Unopposed Motion to Seal Record and Opinion filed in

the above-captioned case, it is this 13th day of May, 2021,



                       ORDERED, by the Court of Appeals of Maryland, that the Unopposed Motion to

Seal Record and Opinion be, and it is hereby, GRANTED; and it is further



                       ORDERED, that pursuant to Maryland Rule 4-642, the record, oral argument, and

opinion in the above-captioned case shall be kept under seal for a period of one year from

the date of this Order, unless otherwise Ordered by the Court.




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                               /s/ Robert N. McDonald
                       2021-06-10 14:25-04:00
                                                                                                     Senior Judge

Suzanne C. Johnson, Clerk